                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


    BRENDON J. PRETTYMAN,                             )
                                                      )
          Plaintiff,                                  )
                                                      )    NO. 3:18-cv-00217
    v.                                                )
                                                      )    JUDGE CAMPBELL
                                                      )    MAGISTRATE JUDGE FRENSLEY
    CORPORAL BRIAN EICHSTAEDT, et                     )
    al.,                                              )
         Defendants.                                  )

                                                ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”)

(Doc. No. 21), which was filed on December 5, 2018.1 Through the R&R, the Magistrate Judge

recommends the Court: grant Defendant Eichstaedt’s Motion to Dismiss (Doc. No. 11) and dismiss

this action with prejudice; and, to the extent Plaintiff moved to Amend his Complaint to add Metro

Government as a Defendant in this matter, deny that motion as futile. Plaintiff filed an objection

to the R&R. (Doc. No. 27).

                                 I.      STANDARD OF REVIEW

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See



1
  By Order (Doc. No. 18) entered on November 28, 2018, the Court remanded this case to the Magistrate
Judge to consider whether Plaintiff’s arguments and requests for relief in his subsequently filed pleadings
(Docket Nos. 14, 15, 16, 17) affected his analysis and recommendation in the first R&R (Doc. No. 13)
regarding Defendant’s Motion. Accordingly, the first R&R (Doc. No. 13) is replaced by the currently
pending R&R (Doc. No. 21).
Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                       II.    ANALYSIS

       Plaintiff’s objection (Doc. No. 27) does not directly challenge the reasoning of the R&R

or lodge specific objections to the R&R. Instead, Plaintiff appears to simply re-state facts and

arguments he previously made and the Magistrate Judge already considered in the first R&R (Doc.

No. 13) on Defendant Eichstaedt’s Motion to Dismiss. Thus, Plaintiff’s objections do not provide

a basis to reject or modify the currently pending R&R.

       Having conducted a de novo review of the Magistrate Judge’s determinations and

Plaintiff’s objections, the Court concludes that Plaintiff’s objections are without merit, and the

R&R (Doc. No. 21) should be adopted and approved. Accordingly, to the extent Plaintiff has

moved to Amend his Complaint, that motion is DENIED. Defendant Eichstaedt’s Motion to

Dismiss (Doc. No. 11) is GRANTED, and this action is DISMISSED with prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                2
